Per Curiam.
The failure of the defendant to comply with the mandate of the court in the first proceeding and his failure to appear and answer the complaint filed by the State Bar Commissioners requires the court to take the matters alleged in the complaint filed on February 17, 1947, as confessed. It is held that the prayer o'f the petition filed on February 17, 1947, should now be granted.
Therefore, it is ordered, that the license granted to Clarence E. Soderberg to practice law in the courts of this state be and the same is hereby revoked and annulled. The clerk of this court is ordered .to strike his name from the roll of attorneys and directed to give due notice thereof.